Judgment and order against defendant Duignan affirmed, with costs. Judgment and order in favor of the defendants Crary and Gebhard affirmed, with costs in favor of defendants Crary and Gebhard against plaintiff. Appeal by'defendant Duignan from judgment and order in favor of his codefendants dismissed, without costs. In affirming the judgment against the defendant Duignan, we do not mean to be understood as putting our stamp of approval upon the summary of plaintiff’s counsel, which was a direct appeal to the passion and prejudice of the jury and was highly improper. All concur; Thompson, J., in result.